ACCEPTED
                                                                                               12-14-00155-CV
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                TYLER, TEXAS
                                                                                          1/5/2015 11:12:05 AM
                                                                                                  CATHY LUSK
                                                                                                        CLERK

                                 NO. 12-14-00155-CV

   IN THE TEXAS COURT OF APPEALS FOR THE TWELFTH DISTRICT
                                                    FILED IN
                        TYLER, TEXAS         12th COURT OF APPEALS
                                                  TYLER, TEXAS
                                                                      1/5/2015 11:12:05 AM
                                       * * * * *                           CATHY S. LUSK
                                                                               Clerk
BRENDA BREWER, DEANNA MEADOR, PENNY ADAMS AND SABRA
                   CURRY,
                                APPELLANTS

                                           V.

                        LOWE’S HOME CENTERS, INC.,

                                                         APPELLEE

                                     * * * * *
                     On Appeal from the 3rd Judicial District Court
                             Anderson County, Texas
                              Trial Court No. 3-41083
                                     * * * * *

                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANTS’ BRIEF

                                       * * * * *

THE HONORABLE JUSTICES OF THE COURT:

        Brenda Brewer, Deanna Meador, Penny Adams and Sabra Curry, Appellants,

respectfully present this unopposed motion requesting that the time for filing Appellants’

Brief be extended thirty (30) days, from January 28, 2015 to February 27, 2015. In

support of this motion, Appellants would show the Court as follows:

        1.   This motion is being filed prior to the time Appellants’ Brief is due. TRAP

38.6.
       2.     This appeal involves review of a trial court’s final judgment rendered on

May 12, 2014.

       3.     Appellants’ Brief is due on or before January 28, 2015.

       4.     Appellants request the Court order Appellants’ Brief to be due thirty (30)

days from date the brief is currently due, or on or before February 27, 2015, because of

significant scheduling conflicts for their appellate counsel as detailed below.

       5.     Appellate Counsel for Appellant, Brendan K. McBride, has been preparing

for two oral arguments since the record in this case was filed on December 28, 2014. The

first is set for January 6, 2015 in the Fourteenth Court of appeals in a case styled River

Oaks L-M, Inc. v. Vinton-Duarte, Cause No. 14-14-00059-CV. The second is scheduled

before the Supreme Court of Texas on January 13, 2015 in a case styled JAW The Pointe,

LLC v. Lexington Insurance Company, Cause No. 13-0711. In addition, Mr. McBride

has a reply brief due on January 27, 2015, in an appeal pending in the Fourth Court of

Appeals, styled De Los Santos v. Ford Motor Co., Cause No. 04-14-00562-CV. Finally,

Mr. McBride has a pre-paid vacation with family scheduled for the first week of February

2015 that was planned before complications arose with the filing of the reporters’ record

delayed the briefing schedule in this case.

       6.     In order for their counsel to give the necessary attention to the issues,

review of the record, and the preparation of their brief in this matter, Appellants request a

thirty (30) day extension of time to accommodate these scheduling conflicts.

       7.     This is the first extension Appellants have requested regarding Appellants’

briefing in this appeal.

                                              2
      8.       This extension is not requested for any purpose of delay, but so that justice

may be done.

      9.       Certificate of Conference: On January 5, 2015, the undersigned called

and left a message for counsel for Appellee, Holly Williamson, regarding the relief

requested in this motion. Appellee’s counsel’s office left a return message indicating

that this motion could be filed as UNOPPOSED.



                                          Respectfully submitted,



                                          By: ________________________________
                                              Brendan K. McBride
                                              State Bar No. 24008900
                                              Brendan.mcbride@att.net
                                              THE MCBRIDE LAW FIRM
                                               Of Counsel to GRAVELY & PEARSON,
                                               LLP
                                              425 Soledad, Suite 620
                                              San Antonio, Texas 78205
                                              (210) 227-1200 Telephone
                                              (210) 881-6752 Facsimile

                                                  And

                                                 Matthew R. Pearson
                                                 State Bar No. 00788173
                                                 GRAVELY & PEARSON, L.L.P.
                                                 425 Soledad, Suite 600
                                                 San Antonio, Texas 78205
                                                 Telephone: (210) 472-1111
                                                 Facsimile: (210) 472-1110



                                             3
                                        COUNSEL FOR APPELLANTS, BRENDA
                                        BREWER, DEANNA MEADOR, PENNY
                                        ADAMS AND SABRA CURRY


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded on this 5th day of January, 2015 to Appellee’s counsel of record, Holly
Williamson, via email and by electronic service through Texas.gov.




                                        ____________________________________
                                        Brendan K. McBride




                                          4